Title: From Thomas Jefferson to United States Congress, 15 January 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate &
                        
                            House of Representatives of the US.
                        Jan. 15. 1806.
                        
                        I now render to Congress the account of the grant of twenty thousand dollars for the Contingent charges of
                            government, by an Act making appropriations for the support of government for the year 1805. of that sum, nineteen hundred
                            & eighty seven dollars, fifty cents have been necessarily applied to the support of the territorial governments of
                            Michigan & Louisiana, until an opportunity could occur of making a specific appropriation for that purpose. the balance
                            of 18,012. D .50c remains in the treasury.
                        
                            Th: Jefferson
                            
                        
                    